Citation Nr: 1209038	
Decision Date: 03/09/12    Archive Date: 03/19/12

DOCKET NO.  09-23 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to recognition as the surviving spouse of the Veteran for the purpose of receiving VA death benefits.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Blake, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1942 to February 1946. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 administrative decision of the Montgomery, Alabama, Department of Veterans Affairs (VA) Regional Office (RO), which denied the appellant's claim for dependency and indemnity compensation (DIC), death pension, and accrued benefits because the appellant cannot be recognized as the surviving spouse of the Veteran. 

In December 2011, the Veteran testified at a video conference hearing held before the undersigned Veterans Law Judge. A copy of the transcript is of record. 


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable disposition of the appellant's appeal has been obtained.

2. The Veteran and appellant married in December 1964.

3. The appellant filed for divorce from the Veteran, which became final in March 1998.  

4. The Veteran died in August 2005 and the death certificate listed his marital status as divorced.


CONCLUSION OF LAW

The criteria for entitlement to recognition as the surviving spouse of the Veteran, for the purpose of receiving VA death benefits, have not been met. 38 U.S.C.A. §§ 101(3), 103 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.1(j), 3.5, 3.50 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify & Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA in terms of its duty to notify and assist claimants. When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002). In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the United States Court of Appeals for Veterans Claims (Court) held that VA must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.

The VCAA is not applicable to matters in which the law, and not the evidence, is dispositive. See Mason v. Principi, 16 Vet. App. 129, 132 (2002). VA will refrain from providing assistance in obtaining evidence where the claimant is ineligible for the benefits sought because of lack of qualifying service, lack of Veteran status, or other lack of legal eligibility. 38 C.F.R. § 3.159(d) (2011). When there is extensive factual development in a case, and there is no reasonable possibility that any further assistance would aid the appellant in substantiating his claim, VCAA does not apply. 38 U.S.C.A. § 5103A(a)(2) (West 2002) (Secretary not required to provide assistance 'if no reasonable possibility exists that such assistance would aid in substantiating the claim.'). Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001). Moreover, this decision results in a denial of recognition as the Veteran's surviving spouse for the purpose of receiving VA death benefits and any failure to provide notice as to the effective date and rating is harmless error. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). As the law is dispositive in this case, the appellant is thus not entitled to VCAA-related assistance and notification. Absent any evidence from the appellant indicating otherwise, there is no need to further attempt to confirm the evidence already obtained by VA.

II. Decision

For VA purposes, a marriage is considered valid under the law of the place where the parties resided at the time of marriage, or the law of the place where the parties resided when the right to benefits accrued. 38 U.S.C.A. § 103(c) (West 2002); 38 C.F.R. § 3.1(j) (2011).

A 'surviving spouse' is defined as (1) a person of the opposite sex in a recognized marriage for VA purposes; (2) who was the spouse of the Veteran at the time of the Veteran's death; (3) who lived with the Veteran continuously from the date of marriage to the date of the Veteran's death except, as provided in 38 C.F.R. § 3.53(a), where there was a separation which was due to the misconduct of, or procured by, the Veteran without the fault of the spouse; and (4) who, except as provided in 38 C.F.R. § 3.55, has not remarried or has not since the death of the Veteran, and after September 19, 1962, lived with another person of the opposite sex and held himself or herself out openly to the public to be the spouse of such other person. 38 U.S.C.A. § 101(3) (West 2002); 38 C.F.R. § 3.50(b) (2011).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied. Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

After a full review of the record, the Board concludes that a preponderance of the evidence is against a finding of recognizing the appellant as the surviving spouse of the Veteran for the purpose of receiving VA death benefits. 

In a March 1998 divorce decree, the Veteran and appellant agreed they were married in December 1964, had no children born of the marriage, and had been living separate and apart since February 1998 with no expectation of resuming marital relations. It was "determined that it [was] impossible for the parties to live happily in a marital state, and the [appellant] ha[d] expressed her intention to bring against the [Veteran] an action for divorce, and [thereby] confirm[ed] such intention."

Upon the Veteran's death in August 2005, his death certificate listed his marital status as divorced and no surviving spouse was listed. 

In December 2007, the appellant identified herself as the Veteran's surviving spouse in her Application for DIC benefits, via a VA Form 21-534. She "request[ed] consideration for improved pension due to extensive medical expenses and needing assistance . . . [and asserted that she] did not live continuous[ly] with the Veteran [because] after 33 years of marriage he disgraced [their] marriage and [she] could not live with him, but during [his] last illness and subsequent death [she] helped take care of him." In a June 2008 notice of disagreement, the appellant explained that "[she] divorced [the Veteran] because [she] caught him with a 14 year old mentally retarded female. [She] could never live with [the Veteran] again knowing that he had an affair with th[at] young girl." In a June 2009 substantive appeal, via a VA Form 9, she further explained that "[she] left the [V]eteran due to his infidelity . . . [with] a challenged child. [She] tried to work things out with [the Veteran], but when [they] were in the process of doing so, [she] found he was still involved with th[e] child." Most recently, at the December 2011 Board hearing, the appellant reiterated her previous contentions of record and asserted that DIC benefits should be granted because the fault of the divorce was on the Veteran. 

The Board further notes the evidence of record includes the appellant's submission of two newspaper articles regarding VA death benefits, received in January 2009 and March 2009, and a June 2008 lay statement from the funeral director regarding the appellant's character. Also of record are June 2008 lay statements, one from the appellant's daughter who reported the Veteran made sexual comments to her and once tried to touch her when they lived together during the Veteran and appellant's marriage, and second from the Veteran's daughter who confirmed the Veteran and appellant were divorced in March 1998 as a result of the Veteran's infidelity. 

The Board acknowledges the arguments advanced by the appellant; however, there is competent and probative evidence of record that shows the Veteran and appellant were divorced in March 1998, and at the time of his death in August 2005, the appellant was not listed as his surviving spouse. As cited above, the criteria for recognition as a surviving spouse for VA purposes includes one who was the spouse of the Veteran at the time of the Veteran's death. See 38 U.S.C.A. § 101(3) (West 2002); 38 C.F.R. § 3.50(b) (2011). Since there evidence of record shows that the appellant was not married to the Veteran at the time of his death, she is not considered as the Veteran's surviving spouse as a matter of law and the claim on appeal must be denied. 

For the reasons stated above, the Board finds that a preponderance of the evidence is against the appellant's claim for recognition as the surviving spouse of the Veteran for the purpose of receiving VA death benefits. See Gilbert, 1 Vet. App. at 55.


ORDER

Recognition as the surviving spouse of the Veteran for the purpose of receiving VA death benefits is denied.



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


